DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 10, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lund U.S. Patent No. 4,241,663.
Claim 1, Lund teaches a tie plate dispenser R, comprising: a conveyor 94 configured to move a plurality of tie plates 90 from a first location to a second location; a guide 218 positioned adjacent to said conveyor 94, said guide 218 configured to engage at least one shoulder of a tie plate 90; said guide 218 extending longitudinally along the direction of the conveyor 94 Fig. 2; wherein said guide 218 engages at least one of the 
Claim 5, Lund teaches said guide 218 having a flat surface including a low friction material Fig. 2.
Claim 6, Lund teaches said guide 218 comprising a beam Fig. 2.
Claim 10, Lund teaches a guide frame 10 that extends above said conveyor 94 Fig. 2.
Claim 13, Lund teaches said at least one shoulder of 90 is face up or said at least one shoulder of 90 is facing down Fig. 2.
Claim 14, Lund teaches a tie plate dispenser R, comprising: a conveyor 94 configured to move a plurality of tie plates 90; a conveyor frame 132 which extends a preselected distance beyond an end of a conveying surface of 94, said preselected distance defining an opening at 94 Fig. 2; at least one magnet 92 disposed above said opening at 94; said at least one magnet 92 retaining at least one of said plurality of tie plates 90 over said opening at 94 Fig. 2; wherein said at least one tie plate 90 is selectively released from said magnet 92 through said opening at 94 C3 L20-35.
Claim 15, Lund teaches said opening at 94 is sized to allow passage of said at least one tie plate 90 Fig. 2.
Claim 16, Lund teaches said opening at 94 is sized to receive said at least one tie plate 90 and a portion of a second, adjacent tie plate of said plurality of tie plates 90 Fig. 2.
Claim 17, Lund teaches said conveying surface of 64 being defined by one of a roller conveyor, belt conveyor, gravity feed conveyor, a chute, a vibratory conveyor, or combinations of any of the foregoing C6 L25-55.

Claim 19, Lund teaches an actuator 36 to selectively disengage the at least one tie plate 90 from the at least one magnet 91.
Claim 20, Lund teaches the at least one magnet 92 is a permanent magnet or an electromagnet C3 L40-45.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 11-1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lund U.S. Patent No. 4,241,663 in view of Sasstamo U.S. Patent No. 8,794,423.
Claim 2, Lund does not teach as Sasstamo teaches said guide 130 having a taper at one end Fig. 3. It would be obvious to one of ordinary skill to use the guide configuration of Sasstamo into the invention of Lund for additional guidance and stability.

Claim 4, Lund teaches said guide 218 aligning said at least one tie plate 90.
Claim 11, Lund does not teach as Sasstamo teaches said guide 130 is suspended from said guide frame at 140 Fig. 1A. It would be obvious to one of ordinary skill to use the guide configuration of Sasstamo into the invention of Lund for additional guidance and stability.
Claim 12, Lund teaches a gap is located between said guide 218 and the conveyor 94 to allow passage of tie plates 90 there between Fig. 2.
Claim 21, Lund does not teach as Sasstamo teaches a sensor to create a signal to release said tie plate C20 L45-65. It would be obvious to one of ordinary skill to use the guide configuration of Sasstamo into the invention of Lund for additional guidance and stability.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lund U.S. Patent No. 4,241,663 in view of Helmick U.S. Patent No. 8,528,484.
Claim 7, Lund does not teach as Helmick teaches said guide 408 having an upper edge and a trough depending from said upper edge Fig. 4 C5 L40-60. It would be obvious to one of ordinary skill to use the trough configuration of Helmick into the invention of Lund to provide additional guidance.
Claim 8, Lund does not teach as Helmick teaches said trough of 408 positioned between said shoulders of the tie plate Fig. 4 C5 L40-60. It would be obvious to one of 
Claim 9, Lund does not teach as Helmick teaches said trough having a lower surface formed of a low friction material Fig. 4 C5 L40-60. It would be obvious to one of ordinary skill to use the trough configuration of Helmick into the invention of Lund to provide additional guidance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS